
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 278
		IN THE HOUSE OF REPRESENTATIVES
		
			March 24, 2009
			Mr. McGovern (for
			 himself and Mr. Daniel E. Lungren of
			 California) submitted the following resolution; which was referred
			 to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Recognizing the paramount need to address
		  the threat of international terrorism and protect the international security of
		  the United States by reducing the number of and accessibility to nuclear
		  weapons and preventing their proliferation, and directing a portion of the
		  resulting savings towards child survival, hunger, and universal education, and
		  calling on the President to take action to achieve these
		  goals.
	
	
		Whereas the United States and the Russian Federation have
			 in the past entered into arms control treaties providing for reductions of
			 several thousand nuclear delivery systems, including the Strategic Arms
			 Reduction Treaty of 1991 (START I), the Intermediate Range Nuclear Forces
			 Treaty of 1987 (INF), and the Treaty of Moscow of 2002;
		Whereas both countries still will retain several thousand
			 nuclear weapons, their delivery systems, and supporting infrastructure at an
			 annual cost of many billions of dollars;
		Whereas the United States and the Russian Federation now
			 face different threats to their security since the end of the Cold War, notably
			 that of international terrorism;
		Whereas international terrorism, particularly the danger
			 posed by a terrorist entity acquiring a nuclear explosive device, requires that
			 the countries redouble efforts to prevent the proliferation of such devices and
			 the technology to produce them;
		Whereas since 1992, the Cooperative Threat Reduction (CTR)
			 program of assistance to the Russian Federation and certain other states of the
			 former Soviet Union, initiated under the leadership of Senators Sam Nunn and
			 Richard Lugar, has proven an effective and necessary tool to combat the
			 proliferation of weapons of mass destruction at a cost far below that of
			 maintaining such weapons;
		Whereas additional reductions in nuclear armaments of both
			 the United States and the Russian Federation, together with other nuclear
			 powers, will—
			(1)meet the objective
			 of the eventual elimination of nuclear weapons as prescribed in article VI of
			 the Treaty on the Non-Proliferation of Nuclear Weapons and the vision of a
			 nuclear-weapon-free world of Presidents Reagan and Gorbachev at the Reykjavik
			 Summit of 1986;
			(2)reduce the number
			 of nuclear weapons subject to diversion or theft by terrorist groups;
			 and
			(3)eventually make
			 available additional funds in the range of tens of billions of dollars to
			 further enhance international security by reducing world poverty, thereby
			 addressing one of the factors contributing to international terrorism;
			Whereas the United States and the Russian Federation,
			 committed by international agreement as well as joint commitments by their
			 respective Presidents, will reduce nuclear armaments in coming years and will
			 encourage other countries to do likewise;
		Whereas the Task Force on Department of Energy
			 Nonproliferation Programs with Russia, commonly known as the Baker-Cutler Task
			 Force, recommended in its final report of January 10, 2001, significant
			 increases in the amounts of funding devoted to securing nuclear arsenals and
			 other weapons of mass destruction;
		Whereas the savings generated in the long term by
			 significant reduction of nuclear armaments will be appreciable, with estimates
			 as high as $13,000,000,000 annually, even in the face of the real costs of
			 eliminating a large portion of the nuclear arsenals of both the Russian
			 Federation and the United States;
		Whereas on March 22, 2002, President George W. Bush stated
			 that We fight against poverty because hope is an answer to terror. We
			 fight against poverty because opportunity is a fundamental right to human
			 dignity. We fight against poverty because faith requires it and conscience
			 demands it. We fight against poverty with a growing conviction that major
			 progress is within our reach.;
		Whereas the 2002 National Security Strategy of the United
			 States of America noted that a world where some live in comfort and
			 plenty, while half of the human race lives on less than $2 per day, is neither
			 just nor stable. Including all of the world’s poor in an expanding circle of
			 development—and opportunity—is a moral imperative and one of the top priorities
			 of U.S. international policy;
		Whereas the final report of the National Commission on
			 Terrorist Attacks Upon the United States (more commonly known as the 9/11
			 Commission Report), issued on July 22, 2004, recommended that a comprehensive
			 U.S. strategy to counter terrorism should include policies that encourage
			 development, more open societies, and opportunities that improve the lives of
			 families and enhance prospects for their children’s futures;
		Whereas President Barack Obama has called for substantial
			 verifiable reductions in the nuclear arsenals of the United States and the
			 Russian Federation;
		Whereas addressing the needs of the very poor in the
			 world, particularly children, reduces a source of international tension and
			 local despair that contribute to terrorist initiatives;
		Whereas despite significant progress worldwide in reducing
			 child mortality rates over time, the United Nations Children’s Fund (UNICEF)
			 estimates that 9,200,000 children under the age of 5 die every year, mostly
			 from preventable and treatable causes;
		Whereas investing in the health and nutrition of children
			 and their mothers is a sound economic decision and one of the surest ways for a
			 country to set its course toward a better future;
		Whereas international health experts estimate that an
			 additional $5,000,000,000 each year in global assistance for proven child
			 survival interventions could save the lives of 6,000,000 young children each
			 year;
		Whereas in sub-Saharan Africa, UNICEF and other
			 organizations estimate that scaling up a minimum package of existing
			 interventions delivered through effective, community-based health services
			 could cut the region’s child mortality rate by 30 percent, and the maternal
			 mortality rate by 15 percent, at an estimated annual cost of $1,000 for each
			 life saved;
		Whereas the United States supports child survival programs
			 to meet the needs of children in poor countries through its contributions to
			 international organizations and support for bilateral and multilateral
			 programs;
		Whereas according to the United Nations World Food
			 Programme, more than 300,000,000 children suffer from chronic hunger, and an
			 estimated 121,000,000 of these children, two-thirds of whom are girls, do not
			 attend school;
		Whereas providing nutritious meals in schools has proven
			 to be one of the most effective strategies to increase school attendance and
			 enrollment, particularly among girls, decrease the incidence of hunger and
			 malnutrition in school-age children, and help create literate, self-sustaining,
			 and healthy societies;
		Whereas the United States supports programs to address
			 chronic hunger and malnutrition and promote universal education among
			 adolescent and school-age children;
		Whereas the World Food Programme and the Food and
			 Agricultural Organization of the United Nations estimate that an additional
			 $5,000,000,000 annually in global assistance for school feeding and other food
			 supports could eliminate hunger and malnutrition among the world’s school-age
			 children;
		Whereas Americans consistently rank child survival and
			 ending hunger in poor countries as a top priority of United States foreign
			 assistance; and
		Whereas President Barack Obama has committed the United
			 States to new leadership in the international campaign to reduce by half global
			 hunger and poverty by 2015: Now, therefore, be it
		
	
		1.Short titleThis resolution may be cited as the
			 Global Security Priorities
			 Resolution.
		2.Sense of the
			 HouseIt is the sense of the
			 House of Representatives that—
			(1)the President
			 should continue both negotiations with other countries and unilateral
			 initiatives to achieve further reductions in nuclear arms to minimum
			 levels;
			(2)the President
			 should agree to the verifiable reduction of deployed nuclear weapons of both
			 the United States and the Russian Federation to equal levels of 1,000, and a
			 total nuclear inventory of not more than 3,000, by the year 2015;
			(3)the Cooperative
			 Threat Reduction (Nunn-Lugar) Program should be enhanced and extended to third
			 countries who request it as a truly cooperative, equally funded program between
			 the United States and the Russian Federation to assist in the reduction and
			 elimination of nuclear weapons throughout the world and to establish an
			 environment of assurance that nuclear explosive material will not and cannot be
			 diverted into the hands of terrorists; and
			(4)the funds saved
			 through nuclear arms reductions should be used for cooperative threat reduction
			 and to alleviate those problems in the world affecting children and families
			 that can contribute to the support for international terrorism,
			 including—
				(A)as a first
			 priority, allocating funds annually to extend the Cooperative Threat Reduction
			 Program (Nunn-Lugar) at a rate of at least an additional $1,000,000,000 per
			 year, and increased as warranted, to dismantle remaining weapons, establish
			 verifiable safeguards, and improve accounting and physical security;
				(B)increasing United
			 States contributions to such programs as the Global Partnership Against the
			 Spread of Weapons and Materials of Mass Destruction and the Global Threat
			 Reduction Initiative by an additional $2,500,000,000 annually over a period of
			 5 years, if and when it can be demonstrated that these programs can usefully
			 absorb these funds;
				(C)in addition to
			 funds already available for such purposes, providing an additional
			 $5,000,000,000 over a period of 5 years to enhance child survival in the
			 world’s most needy countries, by scaling up implementation of integrated
			 packages of high-impact and low-cost health and nutrition interventions at the
			 community level; and
				(D)in addition to
			 funds already available for such purposes, providing an additional
			 $1,500,000,000 annually over a period of 5 years for programs under title II of
			 the Agricultural Trade Development and Assistance Act of 1954 (Public Law 480
			 (Food for Peace)) and the George McGovern-Robert Dole International Food for
			 Education and Child Nutrition Program, specifically for programs targeted at
			 reducing the incidence of child hunger and increasing child nutrition and
			 educational opportunities.
				
